A put,etoN, C. J.
The defendants are sued as indorsers on a note payable to the order of the Madison Pond Slate Company, and on which they waived demand and notice.
The note is indorsed, Charles B. Folsom, Treas.-and the question presented is whether such indorsement is sufficient to transfer the title to the note so as to enable the indorsee to sue in his or her name.
The case shows that the payee was a corporation legally organized under the laws of this State and that Folsom was its treasurer.
By the by laws of the corporation, it is provided that the treasurer " shall receive and disburse all money belonging to the company and perform the financial business thereof.” The indorsement of notes payable to the company is manifestly a part of its "financial business.” The authority to indorse is clearly given. The only inquiry here is whether it has been properly exercised. .
The indorsement by the treasurer is thus : " Charles B. Folsom, Treas.” It will hardly be contended that the abbreviation for treasurer is not sufficient. In Farrar v. Gilman, 19 Maine, 441, the indorsement was by the cashier; in -Chase v. Hathorn, 61 Maine, 505, by A. Hobart, treasurer of Newport Savings Bank; in Dunn v. Weston, 71 Maine, 275, by the treasurer. In Castle v. Belfast Foundry Co. ante, p. 167, the signature was Win. H. Castle, President. In Nicolas v. Oliver, 36 N. H. 219, the indorsement was by W. Earl, Sec’y, and held a good indorsement of a note payable to an insurance company. In Folger v. Chase, 18 Pick. 63, the note of the bank was indorsed P. H. Folger, Cashier, and it was held to pass the title to the note, Wilde, J. remarking that "the indorsement by the cashier in his official capacity sufficiently shows, that the indorsement was made in behalf of the bank and if that is not sufficiently certain, the plaint*439ifFs have tlie right now to affix the name of the corporation.” In McIntyre v. Preston, 5 Gilman, 48, a note payable to a corporation was transferred by its authorized oincer indorsing the same by Ms own name with his official designation and the indorsement was held to pass the title to the note.
The treasurer of the Madison Pond Slate Company, having' authority to indorse the note in suit, Ms indorsement as made transferred the legal title to the same. The plaintiff is the holder of the note and no reason is shown why the suit may not be sustained in her name. No amendment was necessary and none is made.

Exceptions sustained.

TfaltoN, Bakeows, Dasfosth, Petebs and Libbey, JJ., concurred.